Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to remarks filed 03/19/2021. 
Claims 1-20 are pending. Rejection of claim 8, 19 under 35 USC 112, is withdrawn.  

Response to Arguments
Applicant's arguments filed 04/16/2021 have been fully considered but they are not persuasive. 
Before, addressing the applicant’s argument, the rejection is explained so that arguments can be better addressed. 
The primary reference Chiu is cited for disclosing the migration of traffic related to a particular Quality of service flow from one bearer to another. In doing so, it marks the packets such that the UE is able to identify the migration of service from one bearer to another. Chiu also discloses providing timer for example, starting and completing the migration process. Chiu does not particularly disclose buffering of packets from the target bearer while the migration is happening or for the duration of the timer. Yi discloses that when the packets are received from two different bearers, such as the case of migration of bearers, there is a case where the data packets arrive unordered, duplicated or untimely. Yi also discloses solving such problem by providing buffering capability for the expected duration of time. Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include the buffering technique of Yi, such that the issues described in Yi can be avoided when the migration of QoS flow is performed. 
Applicant primarily argues that the combination of Chiu and Yi fails to disclose or suggest at least that the data packets received as part of the quality of service flow from the target data radio bearer are buffered during a duration of timer. Examiner respectfully disagrees. 
Applicant in arguing, explains that Yi discloses storing of the PDU received due to RLC re-establish or release in the PDU buffer to reorder them and storing of the reordered PDUs in the SDU buffer. Applicant further states that Yi discloses storing of the PDU in the buffer occurs after receiving the PDU from MeNB or the SeNB. As such Applicant states that the received PDUs are from source. Examiner respectfully disagrees. 
Examiner first notes that Chiu discloses migrating traffic related to particular QoS service flow from source data radio bearer to a target radio data bearer as noted above. As such, Chiu discloses receiving traffic from the target bearer as a part of the quality of service flow. Chiu does not particularly disclose buffering of packets received from target data radio bearer during a duration of timer. As explained above and understood by Applicant, Yi discloses for example, buffering of packets when there are split radio bearers or when the UE is migrated from split radio bearers to just connecting to single eNB. In this particular case, the target radio bearer is the migrated radio bearer or MGC (see fig. 17). In particular, referring to fig. 17, phase 1, Yi discloses maintaining received packets associated with each bearer into its own entity (Fig. 17, phase 1 shows MGC RLC entity storing packets received over MGC and SCG RLC storing packets received over SCG). Phase 2 further describes an additional buffer for managing the reordering processing. Applicant is further referred to Yi at par. 00220-00221. This portion describes reordering timer during which packets are buffered to maintain the sequence, and the timer is terminated under the conditions described in par. 00221. This portion at least discloses that the packets are buffered for the duration of time, for example until the timer is expired, to 
Arguendo, assuming that the Yi failed to disclose buffering the data packets received from target radio bearer, Yi explicitly suggests to one of ordinary skill in the art, that when two radio bearers exists, as the case with Chiu, there is a chance is duplicate or disordered packets and buffering capability with a timer as described by Yi would be required to resolve the problem. 
Applicant second argument is that the combination fails to disclose or suggest that the data packets are buffered during a duration of the timer. Examiner respectfully disagreed. Based on the discussion above, Yi clearly discloses that the packets are stored in buffer for at least expiration of time period. There are other conditions, but duration is covered by expiration of time period. Applicant further argues that although Yi discloses reordering and timer associated with reordering, Yi does not disclose that the time is started during buffering. This cannot be persuasive. The portion describes above describes a reordering buffer with reordering timer. Alternatively, referring to RLC buffers process such as in phase 1 of fig. 17, Yi discloses that when a packet is received that is not expected, such as packet 5, it is stored in buffer for a duration. In other words, the RLC waits for other packets for a duration of time period. In such a case, the packet is buffered and the timer is started. This also reads on applicant’s claimed invention. 
Applicant further argues that a person of ordinary skill in the art would not be motivated to combine Chiu and Yi. Examiner respectfully notes that the motivation to combine does not need to find support in the references itself. Examiner further respectfully notes that Yi describes a problem and solution that could be found in Chiu and therefore, a combination of references as described in the rejection would have obvious to one having ordinary skill in the art. 
With respect to the rejection of claim 6, 17, Applicant notes that the RYU reference is cited but no citation is provided. Ryu reference was provided as an additional reference. Since this reference is additional and not required, it is eliminated. The office action was complete and contrary to applicant’s argument, this action can be made final. 
Based on above discussion, Applicant’s arguments are not persuasive and the rejection of claims 1-20 are maintained. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, 8, 9, 11-13, 15, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al. (US 2018/0213540) in view of Yi et al. (US 2016/0044639 A1). 

Regarding claims 1, 12, Chiu discloses a method or an apparatus comprising:
At least one processor (see fog. 3, 301, par. 0046-0047); and 
At least one memory and computer program code (see fig. 3, 303, par. 0046-0047), 
wherein the at least one memory and the computer program code are configured to, with the at least one processor (par. 0046-0047), cause the apparatus at least to:
receiving an indication at a radio resource control entity or service data adaptation protocol layer entity in a radio protocol of a receiver from a transmitter, wherein the indication comprises instructions to relocate a quality of service flow from a source data radio bearer to a 
starting a timer associated with the quality of service flow after receiving the indication (see par. 0064-0065, discloses starting a timer, see also 0074). 
Chiu fails to disclose but Yi discloses buffering data packets received as part of the quality of service flow from the target data radio bearer during a duration of the timer (par. 0017, discloses a reordering buffering for buffering received data, see also fig. 17, par. 0200-0203); and
allowing for the transmission of the buffered data packets of the quality of service flow received from the target data radio bearer to an upper protocol layer after the duration of the timer has lapsed or stopped (see par. 0218, discloses that after the timer is expired/disabled, delivering the stored packets to upper layer).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include a reordering buffer with the associated timer to allow buffering the packets as described by Yi. 
The motivation for doing so would be to allow delivering the packets in sequence and prevent unordered packets resulting from change or relocation of service flow. 

Regarding claims 2, 13, Chiu discloses the method wherein at least one of the source data radio bearer or the target data radio bearer is associated with a radio link control entity located at a user plane (par. 0026, discloses default flow, which by default carried user data corresponding to user plane).

Regarding claim 9, Chiu discloses the method wherein the indication is received via radio resource control signaling (par. 0038).

Regarding claim 11, Chiu discloses the method wherein the receiver is a user equipment, and the transmitter is a network entity (see par. 0052, discloses eNB as transmitting and user as receiver).

Regarding claims 4, 15, Chiu fails to disclose but Yi discloses the method further comprising: allowing for the transmission of data packets of the quality of service flow received from the source data radio bearer during the duration of the timer to the upper protocol layer (see par. 0199, discloses that sequenced packets are delivered when they are properly received).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include allowing for the transmission of data packets during the duration of timer as described by Yi. 
The motivation for doing so would be to allow relieving the data buffer by transmitting the sequence data packets while maintaining un-sequenced data packets. 

Regarding claim 8, 19, As best understood, Chiu fails to explicitly disclose the method further comprising:
allowing for transmission of data packets received of the quality of service flow received from the source data radio bearer after the duration of the timer has lapsed when no data packets of the quality of service flow have been received from the target data radio bearer during the duration 
However, Chiu discloses receiving a data packets of quality of service flow from the source data radio bearer (DRB) and migrating the service flow to a target radio bearer by sending the indication of the service flow to be migrated (fig. 4). Chiu discloses that the migration can be signaled either using in band technique or explicitly using RRC (par. 0037, 0055, 0058). Chiu also discloses a timer associating the switching of the bearer from source DRB to target DRB (par. 0064). Chiu further discloses that once the packets or indication signaling are received, allowing transmission of service flow via a target radio bearer (see fig. 4). Yi discloses a timer associated with the switching of the DRB, and using the timer to buffer the packets (par. 0017, fig. 17, and par. 0200-0203). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include receiving the indication while the reorder timer is running to switch the radio bearer and switch the radio bearer upon completion of the transmission of flow or at time when timer expires. 
The motivation for doing so would be to allow migrating the service flow to a target radio bearer when the timer expires to prevent disruption of flow. 

Claims 3, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu in view of Yi as applied to claim 1, 12 above, and further in view of Yi et al. (US 8023454, referred to as Yi-2).


Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include wherein the radio link control entity is in an unacknowledged mode as described by Yi-2. 
The motivation for doing so would be to allow reliable operation of protocol by allow sequenced delivery of data packets. 

Claims 5, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu in view of Yi as applied to claim 1, 12 above, and further in view of Xiao et al. (US 2017/0064707 A1).

Regarding claim 5, 16, Chiu fails to disclose but Xiao discloses the method further comprising: discarding or triggering the discarding of data packets of the quality of service flow received from the source data radio bearer after the duration of the timer has lapsed (par. 0104).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include discarding of data packets of the quality of service flow received from the source data radio bearer after the duration of the timer has lapsed as described by Xiao. 
The motivation for doing so would be to allow for signaling of missing packets upon expiration of timer, reducing the latency of the system. 

Claims 7, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu in view of Yi as applied to claim 1, 12 above, and further in view of Liu et al. (US 2017/0118793).

Regarding claims 7, 18, Chiu fails to disclose the method wherein the duration of the timer depends in part on the capabilities of the receiver.
However, Liu discloses that the reordering buffer is limited by the memory capability at the UE (par. 0041).
Therefore it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include wherein the duration of the timer depends in part on the capability of the receiver such as the size and performance of memory, such that the duration does not cause the buffer to overflow.
The motivation for doing so would be to prevent error resulting from unsupportable duration that contradicts with user device capabilities. 

Claims 6, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu in view of Yi as applied to claim 1, 12 above, and further in view of Chen et al. (US 2015/0180786 A1).

Regarding claims 6, 17, Chiu fails to disclose the method wherein the duration of the timer associated with the quality of service flow is determined by a service data adaptation protocol layer.
However, Chen discloses determining the duration of the timer according to the quality of service (par. 0004). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include a timer associated with QoS flow and determined by SDAP layer. 
. 

Claims 10, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu in view of Yi as applied to claim 1, 12 above, and further in view of Zhu et al. (US 2020/0305218 A1).

Regarding claims 10, 20, Chiu fails to discloses but Zhu discloses the method further comprising: receiving a last data packet of the quality of service flow from the source data radio bearer, wherein the last data packet comprises a last sequence number associated with the data packets of the quality of service flow received from the source data radio bearer (see fig. 3, par. 0037, 0039, 0040); and stopping the timer associated with the quality of service flow when or after receiving the last data packet (see fig. 3, par. 0037, 0039, 0040, describes buffering until end marker packet is received, after which the buffering and timer stops).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include receiving a last data packet of the quality of service flow from the source data radio bearer and stopping the timer as described by Zhu. 
The motivation for doing so would be to allow transitioning of the service at known location in the flow such that service interruption can be avoided. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHANT B DIVECHA whose telephone number is (571)270-3125.  The examiner can normally be reached on 9:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/Nishant Divecha/Primary Examiner, Art Unit 2466